Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 1, 2013

                                           No. 04-13-00265-CR

                                       IN RE Richard MANZANO

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

        On April 25, 2013, Relator Richard Manzano filed a petition for writ of mandamus
complaining the trial court has failed to give him the proper jail credit for time served. However,
relator has the burden of providing this court with a record sufficient to establish his right to
mandamus relief. See TEX. R. APP. P. 52.3(k)(1); TEX. R. APP. P. 52.7(a); Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Relator has failed to provide us with a record
to support his claims. Accordingly, Relator’s petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion with issue at a later date.

           It is so ORDERED on May 1, 2013.

                                                                    _____________________________
                                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2013.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court



           1
           This proceeding arises out of Cause No. 2011CR2076, styled State of Texas v. Richard Manzano, pending
in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.